DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-31, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         All the information disclosure statement (IDS) submitted has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Rejections - 35 USC §101
4.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-31 are directed method or process, which falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:

evaluating a strength of the aligner at the region based at least in part on at least one of the stress, the strain, the strain energy density, or a derived value derived from at least one of the stress, the strain or the strain energy density, determined for the region; and
determining whether the region satisfies a damage criterion based on the strength of the aligner at the region. (Mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. the clinician determining when a successful result is achieved).

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of  gathering a digital model representing an aligner for a dental arch of a patient, wherein the aligner comprises a plurality of tooth-receiving cavities and a plurality of interproximal regions, wherein each tooth-receiving cavity of the plurality of tooth-receiving cavities is separated from an adjacent tooth-receiving cavity of the plurality of tooth-receiving cavities by an interproximal region of the plurality of interproximal regions; receiving material property information for a material to be used to manufacture the aligner; however, this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid].

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
As noted above, the claim recites insignificant extra-solution activity in forms of the necessary data gathering is well-known, routine, and conventional as evidenced by Raslambekov (US 10717208 B1) at c2:l44-c3:l15 – e.g. “Conventionally, aligners may be designed according to computer software-based treatment simulations … In any stage of the optimized sequence, the corresponding optimized loading conditions must be commensurate to a corresponding aligner's load-bearing capacity. Indeed, the 5 method determines the optimized sequence based on factors such as the precursor aligner material's intrinsic properties and a typical desired aligner thickness, for example 0.75 mm” and .Barone (2016) at page 44, i.e. “The possibility to simulate and identify appropriate moment-to-force ratios is a key issue in order to predict and control tooth movements. At this purpose, the Finite Element Analysis (FEA) is one of the most used tools to evaluate the effectiveness of dental devices and has been widely used in dentistry since the 70’s (Farah et al., 1973).” The additional element of simulating application of a load around the region; however, these did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment implemented via computers or were well-understood, routine, conventional activity recited at a high level of generality  (See Kopelman para 175-  Determination of the appliance geometry, material composition, and/or properties can be performed using a treatment or force application simulation environment. A simulation environment can include, e.g., computer modeling systems, biomechanical systems or apparatus, and the like. Optionally, digital models of the appliance and/or teeth can be produced, such as finite element models. The finite element models can be created using computer program application software available from a variety of vendors. For creating solid geometry models, computer aided engineering (CAE) or computer aided design (CAD) programs can be used, such as the AutoCAD.RTM. software products available from Autodesk, Inc., of San Rafael, Calif. For creating finite element models and analyzing them, program products from a number of vendors can be used, including finite element analysis packages from ANSYS, Inc., of Canonsburg, Pa., and SIMULIA (Abaqus) software products from Dassault Systemes of Waltham, Mass. Accordingly, at step 2B, the claim is not found to be directed to significantly more than the judicial exception itself.




Claim 2 and 26 further recites wherein analyzing the region further comprises: determining whether at least one of the stress, the strain, the strain energy density, or the derived value at the region exceeds a threshold; and responsive to determining that at least one of the stress, the strain, the strain energy density, or the derived value exceeds the threshold for the region, determining that the region is a probable point of damage for the aligner. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 3 and 27 further recites responsive to determining that the aligner comprises the probable point of damage, selecting for the aligner a manufacturing flow for aligners comprising one or more probable points of damage. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract 


Claim 4 and 28 further recites responsive to determining that the aligner comprises the probable point of damage, implementing one or more corrective actions for the aligner. This amounts to insignificant extra-solution activity (post-solution activity) [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid]. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
Claim 5 and 29 further recites wherein implementing the one or more corrective actions comprises modifying the digital model of the aligner to generate a modified digital model of the aligner. This amounts to insignificant extra-solution activity (post-solution activity) [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid]. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 6 and 30 further recites wherein the digital model of the aligner was generated based on a digital model of a dental arch, and wherein modifying the digital model of the aligner comprises one or more of: modifying a cutline radius of the digital model of the aligner; modifying a thickness of a portion of the digital model of the aligner; modifying a geometry of the digital model of the aligner; inserting an indicator in the digital model of the aligner, wherein the indicator represents a recommended place to begin removing the aligner from a mold of the dental arch; generating a first modified digital model of the dental arch by modifying one or more attachments on one or more teeth in the digital model of the dental arch, and generating the modified digital model of the aligner based on the first modified digital model of 
Claim 7 further recites performing the following for an additional region of the aligner:
simulating application of a load around the additional region of the aligner; (these did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]
determining, based on the material property information and the load, at least one of the stress, the strain, the strain energy density, or the derived value at the additional region that results from application of the load around the additional region;
evaluating a strength of the aligner at the additional region based at least in part on at least one of the stress, the strain, the strain energy density, or the derived value determined for the additional region; and
determining a probability of the additional region being damaged based on the strength of the aligner at the additional region. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract 


Claim 8 further recites wherein analyzing the region of the aligner further comprises: simulating application of a second load around the region; (these did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]

and determining, based on the material property information and the second load, at least one of a second stress, a second strain, a second strain energy density or a second derived value derived from at least one of the second stress, the second strain, or the second strain energy, at the region that results from application of the second load around the region; wherein the strength of the aligner at the region is based on at least one of the stress and the second stress, the strain and the second strain, or the strain energy density and the second strain energy der. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 9 further recites wherein the load comprises at least one of a lifting force, a bending force, a twisting force, a shear force, a tension force, or a compression force. These are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. The claim does not include any 


Claim 10 further recites wherein simulating application of the load around the region comprises: applying boundary conditions to one or more first locations on a first side of the region to fix the one or more first locations in place; and applying the load to one or more second locations on a second side of the region. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 11 further recites herein the region comprises an interproximal region of the plurality of interproximal regions, wherein the one or more first locations comprise a first tooth-receiving cavity on the first side of the interproximal region, and wherein the one or more second locations comprise a second tooth-receiving cavity on the second side of the interproximal region.  These are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 12 further recites wherein the first tooth-receiving cavity is adjacent to the interproximal region, and wherein the second tooth-receiving cavity is a most terminal tooth-receiving cavity on the second side 


Claim 13 further recites determining a number of attachments associated with at least one of the first tooth-receiving cavity or a third tooth-receiving cavity that is on the first side of the interproximal region; and determining a magnitude of the load based at least in part on the number of attachments. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 14 further recites wherein the load comprises a displacement that at least one of lifts, bends, twists, pulls or compresses the digital model of the aligner. These are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 15 further recites receiving at least one of clinical information or treatment-related information associated with the aligner, wherein the clinical information comprises at least one of tooth crowding information, tooth undercut information or tooth geometry information, and wherein the treatment-related information comprises at least one of numbers of attachments associated with one or more of the plurality 
determining a magnitude of the load based on at least one of the clinical information or the treatment-related information. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 16 and 31 further recites wherein analyzing the region further comprises: determining a probability of the region being damaged based on the strength of the aligner at the region. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 17 further recites generating a report indicating probabilities of the one or more regions becoming damaged. This amounts to insignificant extra-solution activity (post-solution activity) [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output”. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 18 recites:
analyzing one or more interproximal regions of the plurality of interproximal regions of the aligner, wherein analyzing an interproximal region of the plurality of interproximal regions of the aligner comprises:
determining a plurality of cross-sectional slices of the interproximal region; for each cross-sectional slice of the plurality of cross-sectional slices, calculating one or more strength values;
determining a minimum strength value for the interproximal region from the one or more strength values calculated for the plurality of cross-sectional slices; and

determining whether the interproximal region satisfies a damage criterion based on the minimum strength value of the aligner at the interproximal region. (Mental concept that may be practiced in the human mind with or without a physical aid [MPEP 2106.04(a)(2) III], e.g. the clinician determining when a successful result is achieved).

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 18 recites the additional elements of  gathering a digital model representing an aligner for a dental arch of a patient, wherein the aligner comprises a plurality of tooth-receiving cavities and a plurality of interproximal regions, wherein each tooth-receiving cavity of the plurality of tooth-receiving 
Thus, claim 18 is directed to abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
As noted above, the claim recites insignificant extra-solution activity in forms of the necessary data gathering is well-known, routine, and conventional as evidenced by Raslambekov (US 10717208 B1) at c2:l44-c3:l15 – e.g. “Conventionally, aligners may be designed according to computer software-based treatment simulations … In any stage of the optimized sequence, the corresponding optimized loading conditions must be commensurate to a corresponding aligner's load-bearing capacity. Indeed, the 5 method determines the optimized sequence based on factors such as the precursor aligner material's intrinsic properties and a typical desired aligner thickness, for example 0.75 mm” and .Barone (2016) at page 44, i.e. “The possibility to simulate and identify appropriate moment-to-force ratios is a key issue in order to predict and control tooth movements. At this purpose, the Finite Element Analysis (FEA) is one of the most used tools to evaluate the effectiveness of dental devices and has been widely used in dentistry since the 70’s (Farah et al., 1973).” Accordingly, at step 2B, the claim is not found to be directed to significantly more than the judicial exception itself.

Claim 19 further recites wherein determining a strength value of the one or more strength values for a cross-sectional slice of the plurality of cross-sectional slices comprises at least one of: calculating an area moment of inertia for the cross-sectional slice; or calculating a stress associated with a load being applied to the interproximal region at the cross-sectional slice.. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental 

Claim 20 further recites receiving material property information for a material to be used to manufacture the aligner; this amounts to insignificant extra-solution activity [MPEP 2106.05(g)], e.g. “all uses of the recited judicial exception require such data gathering or data output” [ibid].

wherein the area moment of inertia is computed about a first axis, and wherein calculating the stress associated with the load being applied to the interproximal region at the cross-sectional slice comprises:
applying the load to the cross-sectional slice about the first axis; and determining the stress associated with the cross-sectional slice based on the load, the material property information and the area moment of inertia. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 21 further recites wherein determining the one or more strength values comprises at least one of: calculating a first area moment of inertia about a first axis of a plane defined by the cross-sectional slice; calculating a second area moment of inertia about a second axis of the plane defined by the cross-sectional slice; calculating a third area moment of inertia about an axis that is normal to the plane defined by the cross-sectional slice; or calculating a fourth area moment of inertia about a line on the plane defined by the cross-sectional slice. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping 

Claim 22 further recites determining locations of the plurality of interproximal regions, wherein a location of the interproximal region is determined based on: determining a center of a first tooth-receiving cavity and an adjacent second tooth receiving cavity that is separated by the interproximal region; and

computing a first line between the first tooth-receiving cavity and the adjacent second tooth-receiving cavity. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 23 further recites wherein determining a cross-sectional slice of the interproximal region comprises: determining an additional line that is perpendicular to the first line and to a z-axis; and determining a plane having a first axis defined by the additional line, wherein the cross-sectional slice is a slice of the interproximal region within the plane. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 24 further recites wherein a second axis of the plane is the z-axis. These are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. The claim does not include any 


Claim 25 further recites herein a first cross-sectional slice of the plurality of cross-sectional slices is offset from a second cross-sectional slice of the plurality of cross-sectional slices along the first line. These are merely descriptive of the field of use and do not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [MPEP 2106.05(h)]. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.           Claims 1-22 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al. (PUB NO: US 20170007365 A1), hereinafter Kopelman, in view of Cowley (NPL: “Effect of Gingival Margin Design on Retention of Thermoformed Orthodontic Aligners”, 2012). 

Regarding claim 1
Kopelman teaches gathering a digital model representing an aligner for a dental arch of a patient, wherein the aligner comprises a plurality of tooth-receiving cavities and a plurality of interproximal regions, wherein each tooth-receiving cavity of the plurality of tooth-receiving cavities is separated from an adjacent tooth-receiving cavity of the plurality of tooth-receiving cavities by an interproximal region of the plurality of interproximal regions;(see para 119- FIG. 1A illustrates an exemplary tooth repositioning appliance or aligner 100 that can be worn by a patient in order to achieve an incremental repositioning of individual teeth 102 in the jaw. The appliance can include a 

Examiner note: See fig 2 element 123, 140 are interproximal region between two teeth. Each tooth illustrated here correspond to a tooth receiving cavity shaped to receive the respective tooth. Appliance 100 comprises tooth receiving cavities shaped to receive teeth 32 and 34 and so on. 

receiving material property information for a material to be used to manufacture the aligner; (see para 135-136- the direct fabrication methods described herein implement process controls for various machine parameters of a direct fabrication system or device in order to ensure that the resultant appliances are fabricated with a high degree of precision. Process controls can be implemented to account for process variability arising from multiple sources, such as the material properties. Material properties may vary depending on the properties of raw materials, purity of raw materials, and/or process variables during mixing of the raw materials. By implementing process controls for the material manufacturing procedure, reduced variability of process parameters and more uniform material properties for each batch of material can be achieved.)

analyzing one or more regions of the aligner, (see para 175-176- For creating finite element models and analyzing them, program products from a number of vendors can be used, including finite element analysis packages from ANSYS, Inc., of Canonsburg, Pa., and SIMULIA (Abaqus) software products from Dassault Systemes of Waltham, Mass.Using the simulation environment, a candidate appliance geometry can be analyzed or modeled for determination of an actual force system resulting from use of the candidate appliance.)

 wherein analyzing a region of the aligner comprises:
simulating application of a load around the region; (see para 147-148- The application of force to a tooth in order to move the tooth can result in a moment to the tooth about the center of resistance. In many embodiments, a target tooth to be moved such as cuspid 32 receives a force from the polymeric shell appliance, which can be a direct force from the surface of the interior of the shell or indirect through an attachment and combinations thereof. Direct fabrication of the polymeric shell allows the formation of an interproximal tooth engagement structure on the shell, such that when worn, the engagement structure contacts the tooth at an interproximal engagement location 140. Depending on the size of interproximal gap, such as that between teeth 32 and 34, the interproximal tooth engagement structure may extend 

determining, based on the material property information and the load, at least one of a stress, a strain or a strain energy density at the region that results from application of the load around the region;(see para 148- Any of a variety of materials can be used to form such structures, depending on the forces desired; for example, the interproximal engagement structure can comprise an elastic material when force is to be applied over a distance to move a tooth, and the interproximal engagement structure can comprise stiff material when larger forces are desired. The material can match the material of an appliance shell, or differ, according to the chosen manufacturing technique. See para 213-214- appliances can be fabricated comprising interproximal structures configured to fit within and apply a separating force to an interproximal region of a tooth. FIGS. 12A and 12B illustrate portions of respective appliances 1210 and 1220, each of which comprises an interproximal engagement structure to apply a force to teeth 1201 and 1202. The size of interproximal engagement structure 1214 is sufficiently large that it is larger than the normal space between the appliance wall 1212 and the interproximal space; accordingly, as the wall comprises a resilient material, the wall deforms when worn, illustrated by deformation 1216. The elasticity of the deforming material provides a restoring force that drives the interproximal engagement structure 1214 into the interproximal gap, thus providing a tooth moving force on teeth 1201 and 1202, as illustrated.)

However, Kopelman does not teach 
evaluating a strength of the aligner at the region based at least in part on at least one of the stress, the strain, the strain energy density, or a derived value derived from at least one of the stress, the strain or the strain energy density, determined for the region; and
determining whether the region satisfies a damage criterion based on the strength of the aligner at the region.

In the related field of invention, Cowley teaches evaluating a strength of the aligner at the region based at least in part on at least one of the stress, the strain, the strain energy density, or a derived value derived from at least one of the stress, the strain or the strain energy density, determined for the region; (see page 23-26-Thermoplastics must generate and retain force through material deflection in order to create tooth movement. The extent of aligner deflection or displacement depends upon the intrinsic material stiffness and may be defined by the stress-strain property of the material. The stress-strain properties of a material determine the force levels, deformation, yield strength and elasticity (stiffness) of a material. A stress-strain curve for each thermoplastic material plots the reaction of the material under one type of deformation. Figure 2.2 shows a typical stress-strain curve for a thermoplastic under tension. The elastic region represents where the material exhibits linear behavior. The material will deflect and return to original size and shape upon removal of the stress. Once the material deformation reaches the yield strength, plastic (permanent) deformation begins to occur and the material will not return to its original size and shape. See table 2.1 and page 60-63)  and

determining whether the region satisfies a damage criterion based on the strength of the aligner at the region. (See page 23-26-The ultimate tensile strength is the point on the stress-strain plot where the material cannot withstand further deformation resulting in fracture. Aligner placement and intrinsic programmed tooth movement should not force an RTA past the yield strength and never reach the tensile strength of a material. In cases where a patient has a history of bruxism or the properties of the aligner material have been altered, these limits may be reached and aligners may fracture. Figure 2.3 compares the stress-strain curve for Invisalign’s EX30 material to those stainless steel and Nitinol arch wires. Both types of wires have a larger E value and as a result are stiffer than thermoplastics)

Examiner note: Examiner consider determining whether the damage criterion is satisfied for the at least one region comprises determining whether the cumulative amount of plastic strain at the at least one region exceeds a plastic strain threshold. See fig 2.2


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for movement of teeth with interproximal engagement structures as disclosed by Kopelman to include evaluating a strength of the aligner at the region based at least in part on at least one of the stress, the strain, the strain energy density, or a derived value derived from at least one of the stress, the strain or the strain energy density, determined for the region; and determining whether the region satisfies a damage criterion based on the strength of the aligner at the region.as taught by Cowley in the system of Kopelman in order to evaluate the effect of gingival margin design (scalloped vs. straight cut at gingival zenith vs. straight cut 2mm above gingival zenith) on the retention of thermoformed aligners. Retention of aligners is a critical requirement for efficient tooth movement. (See Abstract)


Regarding claim 2 and 26
Kopelman does not teach wherein analyzing the region further comprises: determining whether at least one of the stress, the strain, the strain energy density, or the derived value at the region exceeds a threshold; and responsive to determining that at least one of the stress, the strain, the strain energy density, or the derived value exceeds the threshold for the region, determining that the region is a probable point of damage for the aligner.
However, Cowley further teaches wherein analyzing the region further comprises:
determining whether at least one of the stress, the strain, the strain energy density, or the derived value at the region exceeds a threshold; and responsive to determining that at least one of the stress, the strain, the strain energy density, or the derived value exceeds the threshold for the region, determining that the region is a probable point of damage for the aligner. (See page 23-26 and table 2.1-The ultimate tensile strength is the point on the stress-strain plot where the material cannot withstand further deformation resulting in fracture. Aligner placement and intrinsic programmed tooth movement should not force an RTA past the yield strength and never reach the tensile strength of a material. In cases where a patient has a history of bruxism or the properties of the aligner material have been altered, these limits may be reached and aligners may fracture. Figure 2.3 compares the stress-strain curve for Invisalign’s EX30 material to those stainless steel and Nitinol arch wires. Both types of wires have a larger E value and as a result are stiffer than thermoplastics)

Examiner note: Examiner consider determining whether the damage criterion is satisfied for the at least one region comprises determining whether the cumulative amount of plastic strain at the at least one region exceeds a plastic strain threshold. See fig 2.2


Regarding claim 3 and 27
Kopelman does not teach responsive to determining that the aligner comprises the probable point of damage, selecting for the aligner a manufacturing flow for aligners comprising one or more probable points of damage. 
However, Cowley further teaches responsive to determining that the aligner comprises the probable point of damage, selecting for the aligner a manufacturing flow for aligners comprising one or more probable points of damage.(see page 25-The ultimate tensile strength is the point on the stress-strain plot where the material cannot withstand further deformation resulting in fracture see also 60-63- A primary concern for a study involving thermoformed aligners is accounting for natural variation in aligners due to the thermoforming process. For this study, we controlled the heating time (manufacturer’s recommendations), standardized the size of the model bases, and followed identical protocol for trimming 


Regarding claim 4 and 28
Kopelman does not teach responsive to determining that the aligner comprises the probable point of damage, implementing one or more corrective actions for the aligner. 

However, Cowley further teaches responsive to determining that the aligner comprises the probable point of damage, implementing one or more corrective actions for the aligner. (See page 28- The change in thickness results in increased flexibility near the gingival margins. Decreasing the thickness of a thermoplastic material decreases the yield strength and tensile strength allowing for easier deformation and increased risk of fracture. Aligner thickness and material properties need to be adjusted over the course of treatment to obtain a desired and predictable outcome.)

Regarding claim 5 and 29
Kopelman does not teach wherein implementing the one or more corrective actions comprises modifying the digital model of the aligner to generate a modified digital model of the aligner. 

However, Cowley further teaches wherein implementing the one or more corrective actions comprises modifying the digital model of the aligner to generate a modified digital model of the aligner.(see page 3-4- Thermoformed material can be used as a removable retainer to prevent tooth movement or as a removable aligner to move teeth. To obtain orthodontic movement, teeth on the plaster models are cut out using jewelers saw or fine fissure burr and reset to ideal positions in the model using wax. Programmed movement is typically less than 0.5mm. The plastic is vacuum formed over the new corrected model. Correction is obtained as a result of pressure exerted on the irregular teeth by the appliance fabricated on the corrected model. The plastic properties of the material flex over the teeth and exert pressure to move teeth into the corrected positions. Resetting teeth on models for a sequence of aligners can become a tedious process. Initially, a dental technician resets teeth on a plaster model by hand for every step in a sequence of aligners. Companies such as Align Technologies, Inc. have further developed this process and utilize digital technologies to help create a more commercial and practical method for sequential RTAs. Align Technologies, Inc. uses CAD CAM technology to plan tooth movements and positions and then fabricate a stereolithographic model of each position in the sequence.)



Regarding claim 6 and 30
Kopelman does not teach wherein the digital model of the aligner was generated based on a digital model of a dental arch, and wherein modifying the digital model of the aligner comprises one or more of: modifying a cutline radius of the digital model of the aligner; modifying a thickness of a portion of the digital model of the aligner; modifying a geometry of the digital model of the aligner; inserting an indicator in the digital model of the aligner, wherein the indicator represents a recommended place to begin removing the aligner from a mold of the dental arch; generating a first modified digital model of the dental arch by modifying one or more attachments on one or more teeth in the digital model of the dental arch, and generating the modified digital model of the aligner based on the first modified digital model of 

However, Cowley further teaches wherein the digital model of the aligner was generated based on a digital model of a dental arch, and wherein modifying the digital model of the aligner comprises one or more of: modifying a cutline radius of the digital model of the aligner; modifying a thickness of a portion of the digital model of the aligner; modifying a geometry of the digital model of the aligner; inserting an indicator in the digital model of the aligner, wherein the indicator represents a recommended place to begin removing the aligner from a mold of the dental arch; generating a first modified digital model of the dental arch by modifying one or more attachments on one or more teeth in the digital model of the dental arch, and generating the modified digital model of the aligner based on the first modified digital model of the dental arch; or generating a second modified digital model of the dental arch by adding or modifying a virtual filler at a location on the digital model of the dental arch that is associated with the region, and generating the modified digital model of the aligner based on the second modified digital model of the dental arch.(see page 26-28- Thermoplastic material propertied may be altered by: changing thickness, material decay in an oral environment, and material wear over time. A change in thickness of a thermoplastic material will alter the stress-strain properties of the material. Increasing material thickness decreases local and bodily aligner deformation increasing tooth to aligner contact areas. Several studies evaluated effectiveness of aligner thickness on case finish and found minor improvement in case control. These studies used a thicker material as every fifth aligner, as the final five aligners only or as retention only. The change in thickness results in increased flexibility near the gingival margins. Decreasing the thickness of a thermoplastic material decreases the yield strength and tensile strength allowing for easier deformation and increased 

Regarding claim 7 
Kopelman further teaches performing the following for an additional region of the aligner: simulating application of a load around the additional region of the aligner ;( see para 161- The polymeric shell appliance 11 can generate force along the posterior surface of the crown at a locus of engagement as indicated with arrows 122. Alternatively or additionally, interproximal tooth engagement structures may be fabricated to engage teeth at one or more interproximal locations 123 to provide interproximal forces 124)

Examiner note: Examiner consider element 123 is another additional region.


determining, based on the material property information and the load, at least one of the stress, the strain, the strain energy density, or the derived value at the additional region that results from application of the load around the additional region; (see para 148- Any of a variety of materials can be used to form such structures, depending on the forces desired; for example, the interproximal engagement structure can comprise an elastic material when force is to be applied over a distance to move a tooth, and the interproximal engagement structure can comprise stiff material when larger forces are desired. The material can match the material of an appliance shell, or differ, according to the chosen manufacturing technique. See para 213-214- appliances can be fabricated comprising interproximal structures configured to fit within and apply a separating force to an interproximal region of a tooth. FIGS. 12A and 12B illustrate portions of respective appliances 1210 and 1220, each of which comprises an interproximal engagement structure to apply a force to teeth 1201 and 1202. The size of interproximal engagement structure 1214 is sufficiently large that it is larger than the normal space between the 

Kopelman does not teach evaluating a strength of the aligner at the additional region based at least in part on at least one of the stress, the strain, the strain energy density, or the derived value determined for the additional region; and determining a probability of the additional region being damaged based on the strength of the aligner at the additional region.

However, Cowley further teaches  evaluating a strength of the aligner at the additional region based at least in part on at least one of the stress, the strain, the strain energy density, or the derived value determined for the additional region; (see page 23-26-Thermoplastics must generate and retain force through material deflection in order to create tooth movement. The extent of aligner deflection or displacement depends upon the intrinsic material stiffness and may be defined by the stress-strain property of the material. The stress-strain properties of a material determine the force levels, deformation, yield strength and elasticity (stiffness) of a material. A stress-strain curve for each thermoplastic material plots the reaction of the material under one type of deformation. Figure 2.2 shows a typical stress-strain curve for a thermoplastic under tension. The elastic region represents where the material exhibits linear behavior. The material will deflect and return to original size and shape upon removal of the stress. Once the material deformation reaches the yield strength, plastic (permanent) deformation begins to occur and the material will not return to its original size and shape. See table 2.1 and page 60-63) and

determining a probability of the additional region being damaged based on the strength of the aligner at the additional region. (See page 23-26-The ultimate tensile strength is the point on the stress-


Examiner note: Examiner consider determining a first portion of the strain that represents elastic strain at the region and a second portion of the strain that represents plastic strain at the region, wherein an amount of the plastic strain at the region corresponds to the amount of damage at the region.



Regarding claim 8
Kopelman further teaches wherein analyzing the region of the aligner further comprises: simulating application of a second load around the region; (see para 173- force system to produce movement of the one or more teeth along the movement path is determined. A force system can include one or more forces and/or one or more torques. Different force systems can result in different types of tooth movement, such as tipping, translation, rotation, extrusion, intrusion, root movement, etc.)and

determining, based on the material property information and the second load, at least one of a second stress, a second strain, a second strain energy density or a second derived value derived from at least one of the second stress, the second strain, or the second strain energy, at the region that results from application of the second load around the region; (see para 148- Any of a variety of materials can be used to form such structures, depending on the forces desired; for example, the interproximal engagement structure can comprise an elastic material when force is to be applied over a distance to move a tooth, and the interproximal engagement structure can comprise stiff material when larger forces are desired. The material can match the material of an appliance shell, or differ, according to the chosen manufacturing technique. See para 213-214- appliances can be fabricated comprising interproximal structures configured to fit within and apply a separating force to an interproximal region of a tooth. FIGS. 12A and 12B illustrate portions of respective appliances 1210 and 1220, each of which comprises an interproximal engagement structure to apply a force to teeth 1201 and 1202. The size of interproximal engagement structure 1214 is sufficiently large that it is larger than the normal space between the appliance wall 1212 and the interproximal space; accordingly, as the wall comprises a resilient material, the wall deforms when worn, illustrated by deformation 1216. The elasticity of the deforming material provides a restoring force that drives the interproximal engagement structure 1214 into the interproximal gap, thus providing a tooth moving force on teeth 1201 and 1202, as illustrated.)

Kopelman does not teach wherein the strength of the aligner at the region is based on at least one of the stress and the second stress, the strain and the second strain, or the strain energy density and the second strain energy density, or the derived value and the second derived value determined for the region.

However, Cowley further teaches wherein the strength of the aligner at the region is based on at least one of the stress and the second stress, the strain and the second strain, or the strain energy density and the second strain energy density, or the derived value and the second derived value determined for the region. (See page 23-26-Thermoplastics must generate and retain force through material deflection in order to create tooth movement. The extent of aligner deflection or displacement depends upon the intrinsic material stiffness and may be defined by the stress-strain property of the material. The stress-strain properties of a material determine the force levels, deformation, yield strength 



Regarding claim 9
Kopelman further teaches wherein the load comprises at least one of a lifting force, a bending force, a twisting force, a shear force, a tension force, or a compression force. (See para 212-The structure of appliance 1110 thus stretches in the buccal-lingual direction when worn, and accordingly provides forces as shown tending to move teeth 1001 and 1002 into alignment. The stretching of appliance 1110 can include stretching of a resilient material in interproximal structure 1114, a bending of a resilient structure in appliance walls 1112, or a combination thereof in which both walls 1112 and interproximal structure 1114 comprise elastic or otherwise resilient materials.)



Regarding claim 10 
Kopelman further teaches wherein simulating application of the load around the region comprises: 
applying boundary conditions to one or more first locations on a first side of the region to fix the one or more first locations in place;(see para 178-For an elementary shape feature (e.g., a dimple), the magnitude of the force developed by the feature is computed as a function of the position of the feature on the surface of the aligner and of the feature prominence at step 810. This function may be derived 

applying the load to one or more second locations on a second side of the region.(see para 112-each of the first group of one or more teeth comprises a first moment and a counter moment, and each of the second group of one or more teeth comprises a second moment and a second counter moment. The first moment can be generated with a first force to one or more of the first teeth at a first region or location of the first tooth and the counter moment generated with a counter force to the one of the first teeth at counter location. The second moment can be generated with a second force to one or more of the second teeth at a region of the second tooth and the counter moment generated with a counter force to the one of the second teeth at counter location.)


Regarding claim 11 
Kopelman further teaches wherein the region comprises an interproximal region of the plurality of interproximal regions, wherein the one or more first locations comprise a first tooth-receiving cavity on the first side of the interproximal region, and wherein the one or more second locations comprise a second tooth-receiving cavity on the second side of the interproximal region.(see para 160-161-plurality of tooth receiving cavities is shaped and arranged to balance the differential moment between the first one or more teeth and the second one or more teeth with the polymeric appliance extending between the first group of one or more teeth and the second group of one or more teeth. In many embodiments, a posterior-most tooth comprises a substantial exposed surface 16 suitable for engagement with the polymeric appliance. The polymeric shell appliance 11 can generate force along the 



Regarding claim 12 
Kopelman further teaches wherein the first tooth-receiving cavity is adjacent to the interproximal region, and wherein the second tooth-receiving cavity is a most terminal tooth-receiving cavity on the second side of the interproximal region.( See para 200-a first tooth-receiving cavity can be shaped to engage most of the circumferential surface of a first tooth when worn and a second tooth-receiving cavity can be shaped to engage a smaller amount of the circumferential surface of a second tooth when worn. See para 208-Appliances comprising interproximal engagement structures as disclosed herein can be provided as a sequence of appliances with differing interproximal engagement structures and/or teeth-receiving cavities, so as to provide tooth moving forces to move a tooth along a trajectory from a first location and orientation to a second location and orientation.)



Regarding claim 13 
Kopelman further teaches further comprising:
determining a number of attachments associated with at least one of the first tooth-receiving cavity or a third tooth-receiving cavity that is on the first side of the interproximal region; (see para 116- the appliance and one or more attachments are configured to move one or more teeth along a tooth movement vector comprising six degrees of freedom, in which three degrees of freedom are rotational and three degrees of freedom are translation) and
determining a magnitude of the load based at least in part on the number of attachments.(see para 141-Orthodontic appliances, such as illustrated in FIG. 1A, impart forces to the crown of a tooth and/or an attachment positioned on the tooth at each point of contact between a tooth receiving cavity of the appliance and received tooth and/or attachment. The magnitude of each of these forces and their distribution on the surface of the tooth determines the type of orthodontic tooth movement which results. Types of tooth movements are conventionally delineated as extrusion, intrusion, rotation, tipping, translation and root movement)

Examiner note: Cowley also teaches aligners with attachments and scalloped margins had significantly less retention than aligners of the same material type with scalloped margins and no attachments. The 2mm straight gingival margin design had the highest retentive forces when compared to aligners of the same material and attachment type.



Regarding claim 14 
Kopelman further teaches wherein the load comprises a displacement that at least one of lifts, bends, twists, pulls or compresses the digital model of the aligner. (see para 195-The magnitude of this force may be varied by varying such properties as the degree of displacement of engagement surfaces 603 and 604, the elasticity of the flexible portion of shell 601, etc.)



Regarding claim 15 
Kopelman further teaches receiving at least one of clinical information or treatment-related information associated with the aligner, wherein the clinical information comprises at least one of tooth crowding information, tooth undercut information or tooth geometry information, and wherein the treatment-related information comprises at least one of numbers of attachments associated with one or more of the plurality of tooth receiving cavities, types of attachments associated with one or more of the plurality of tooth-receiving cavities, or precision cut information associated with one or more of the interproximal regions; and determining a magnitude of the load based on at least one of the clinical information or the treatment-related information. (see para 116- the appliance and one or more attachments are configured to move one or more teeth along a tooth movement vector comprising six degrees of freedom, in which three degrees of freedom are rotational and three degrees of freedom are translation. See para 149-151-In some cases, an interproximal gap may initially be too small, but be enlarged during treatment to allow an interproximal engagement structure to extend through from the lingual to the buccal side. For example, a first appliance can be fabricated with interproximal engagement structures on one or both sides of an interproximal gap to apply a force when the gap is extremely narrow, and a second appliance can be fabricated with an interproximal engagement structure that extends through the interproximal gap once it is widened, thereby allowing the application of force across the interproximal tooth surface. The shape and position of the engagement structure at location 130 can be chosen to customize the location, magnitude, and distribution of force 131. See para 174-175-In step 230, an appliance geometry for an orthodontic appliance configured to produce the force system is determined. The geometry may comprise one or more tooth engagement structures, and the tooth engagement structures may be configured to engage the surface of at least one tooth. The tooth surface chosen from engagement may be an interproximal surface, a buccal or lingual surface, an occlusal surface, or any other surface of the tooth, depending on the characteristics of the force on the tooth it is to elicit. The geometry may also comprise a specification of material as a function of location within the orthodontic appliance, for example, specifying certain portions to comprise elastic polymeric material and other portions to comprise rigid polymeric material.)

Examiner note: Cowley also teaches aligners with attachments and scalloped margins had significantly less retention than aligners of the same material type with scalloped margins and no attachments. The 2mm straight gingival margin design had the highest retentive forces when compared to aligners of the same material and attachment type.


Regarding claim 16 and 31
Kopelman does not teach wherein analyzing the region further comprises: determining a probability of the region being damaged based on the strength of the aligner at the region.

However, Cowley further teaches wherein analyzing the region further comprises: determining a probability of the region being damaged based on the strength of the aligner at the region. (See page 23-26-The ultimate tensile strength is the point on the stress-strain plot where the material cannot withstand further deformation resulting in fracture. Aligner placement and intrinsic programmed tooth movement should not force an RTA past the yield strength and never reach the tensile strength of a material. In cases where a patient has a history of bruxism or the properties of the aligner material have been altered, these limits may be reached and aligners may fracture. Figure 2.3 compares the stress-strain curve for Invisalign’s EX30 material to those stainless steel and Nitinol arch wires. Both types of wires have a larger E value and as a result are stiffer than thermoplastics)

Examiner note: Examiner consider determining a first portion of the strain that represents elastic strain at the region and a second portion of the strain that represents plastic strain at the region, wherein an amount of the plastic strain at the region corresponds to the amount of damage at the region.



Regarding claim 17
Kopelman further teaches generating a report indicating probabilities of the one or more regions becoming damaged. (see para 185-The user interface input devices 418 are not limited to any particular device, and can typically include, for example, a keyboard, pointing device, mouse, scanner, interactive displays, touchpad, joysticks, etc. Similarly, various user interface output devices can be employed in a system of the invention, and can include, for example, one or more of a printer, display (e.g., visual, non-visual) system/subsystem, controller, projection device, audio output, and the like.)

Examiner note: Cowley teaches probabilities of the one or more regions becoming damaged. 


Regarding claim 18
Kopelman teaches a method comprising: gathering a digital model representing an aligner for a dental arch of a patient, wherein the aligner comprises a plurality of tooth-receiving cavities and a plurality of interproximal regions, wherein each tooth-receiving cavity of the plurality of tooth-receiving cavities is separated from an adjacent tooth-receiving cavity of the plurality of tooth-receiving cavities by an interproximal region of the plurality of interproximal regions; (see para 119- FIG. 1A illustrates an exemplary tooth repositioning appliance or aligner 100 that can be worn by a patient in order to achieve an incremental repositioning of individual teeth 102 in the jaw. The appliance can include a shell (e.g., a continuous polymeric shell or a segmented shell) having teeth-receiving cavities that receive and resiliently reposition the teeth. An appliance or portion(s) thereof may be indirectly fabricated using a physical model of teeth. For example, an appliance (e.g., polymeric appliance) can be formed using a physical model of teeth and a sheet of suitable layers of polymeric material. In some embodiments, a physical appliance is directly fabricated, e.g., using rapid prototyping fabrication techniques, from a digital model of an appliance. An appliance can fit over all teeth present in The appliance can be designed specifically to accommodate the teeth of the patient (e.g., the topography of the tooth-receiving cavities matches the topography of the patient's teeth), and may be fabricated based on positive or negative models of the patient's teeth generated by impression, scanning, and the like. See para 143-147- FIG. 2 shows components of an alignment apparatus 100 and corresponding forces. The alignment apparatus 100 may comprise one or more of the polymeric shell appliances configured and arranged to provide teeth moving forces as described herein. Each tooth of the plurality of teeth 10 comprises a root 12 and a crown 14, and the polymeric appliance can apply forces to the crown on the crown in order to move each tooth. Direct fabrication of the polymeric shell allows the formation of an interproximal tooth engagement structure on the shell, such that when worn, the engagement structure contacts the tooth at an interproximal engagement location 140. Depending on the size of interproximal gap, such as that between teeth 32 and 34, the interproximal tooth engagement structure may extend through the interproximal region, or it may comprise more than one structure, located in similar positions on the lingual and buccal sides of the interproximal gap, respectively. See also fig 10A)

Examiner note: See fig 2 element 123, 140 are interproximal region between two teeth. Each tooth illustrated here correspond to a tooth receiving cavity shaped to receive the respective tooth. Appliance 100 comprises tooth receiving cavities shaped to receive teeth 32 and 34 and so on. 

analyzing one or more interproximal regions of the plurality of interproximal regions of the aligner, (see para 175-176- For creating finite element models and analyzing them, program products from a number of vendors can be used, including finite element analysis packages from ANSYS, Inc., of Canonsburg, Pa., and SIMULIA (Abaqus) software products from Dassault Systemes of Waltham, Mass.Using the simulation environment, a candidate appliance geometry can be analyzed or modeled for determination of an actual force system resulting from use of the candidate appliance.)wherein analyzing an interproximal region of the plurality of interproximal regions of the aligner comprises:

determining a plurality of cross-sectional slices of the interproximal region; (See para 122- The various embodiments of the orthodontic appliances presented herein can be fabricated in a wide variety of ways. For example, stereolithography can be used to directly fabricate one or more of the appliances herein. In some embodiments, stereolithography involves selective polymerization of a photosensitive resin (e.g., a photopolymer) according to a desired cross-sectional shape using light (e.g., ultraviolet light). The object geometry can be built up in a layer-by-layer fashion by sequentially polymerizing a plurality of object cross-sections. As another example, the appliances herein can be directly fabricated using selective laser sintering. In some embodiments, selective laser sintering involves using a laser beam to selectively melt and fuse a layer of powdered material according to a desired cross-sectional shape in order to build up the object geometry. see para 198 and fig7A-7B-Tooth 710 engages with interproximal engagement structures 711 and 712 near the gingival surface, as well as engagement structure 713 near the occlusal surface, in order to induce a tipping motion in tooth 710. Tooth 730 is illustrated along with 4 interproximal engagement zones: mesial-lingual zone 740, distal-lingual zone 745, mesial-buccal zone 750, and distal-buccal zone 755. Typically, an interproximal engagement structure that contacts a tooth will be fabricated so that it contacts the surface of the tooth in at least one of these zones.)

Kopelman does not teach 
for each cross-sectional slice of the plurality of cross-sectional slices, calculating one or more strength values; determining a minimum strength value for the interproximal region from the one or more strength values calculated for the plurality of cross-sectional slices; and determining whether the interproximal region satisfies a damage criterion based on the minimum strength value of the aligner at the interproximal region.

In the related field of invention, Cowley teaches for each cross-sectional slice of the plurality of cross-sectional slices, calculating one or more strength values; (see page 23-25 and table 2.1, fig 2.2-  Interproximal reduction (IPR) is the primary method to obtain space in RTA cases. IPR is the reduction of tooth size on a misaligned tooth and adjacent teeth to create space for alignment. IPR in anterior contacts should be limited to approximately 0.75mm between teeth (0.37mm on each tooth) and 1mm for posterior contact points.) 

determining a minimum strength value for the interproximal region from the one or more strength values calculated for the plurality of cross-sectional slices; (see table 2.1 illustrates the several range of strength values) and 

determining whether the interproximal region satisfies a damage criterion based on the minimum strength value of the aligner at the interproximal region. (See page 23-26-The ultimate tensile strength is the point on the stress-strain plot where the material cannot withstand further deformation resulting in fracture. Aligner placement and intrinsic programmed tooth movement should not force an RTA past the yield strength and never reach the tensile strength of a material. In cases where a patient has a history of bruxism or the properties of the aligner material have been altered, these limits may be reached and aligners may fracture. Figure 2.3 compares the stress-strain curve for Invisalign’s EX30 

Examiner note: Examiner consider determining whether the damage criterion is satisfied for the at least one region comprises determining whether the cumulative amount of plastic strain at the at least one region exceeds a plastic strain threshold. See fig 2.2

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for movement of teeth with interproximal engagement structures as disclosed by Kopelman to include for each cross-sectional slice of the plurality of cross-sectional slices, calculating one or more strength values; determining a minimum strength value for the interproximal region from the one or more strength values calculated for the plurality of cross-sectional slices; and determining whether the interproximal region satisfies a damage criterion based on the minimum strength value of the aligner at the interproximal region as taught by Cowley in the system of Kopelman in order to evaluate the effect of gingival margin design (scalloped vs. straight cut at gingival zenith vs. straight cut 2mm above gingival zenith) on the retention of thermoformed aligners. Retention of aligners is a critical requirement for efficient tooth movement. (See Abstract)


Regarding claim 19
Kopelman further teaches wherein determining a strength value of the one or more strength values for a cross-sectional slice of the plurality of cross-sectional slices comprises at least one of; calculating an area moment of inertia for the cross-sectional slice; or calculating a stress associated with a load being applied to the interproximal region at the cross-sectional slice.(see para 197-The opposing forces from the contact between the engagement surfaces and the tooth 710 create a net moment about a buccal-lingual axis of tooth 710, resulting in a tipping of the tooth in the mesial direction as the  FIGS. 12A and 12B illustrate portions of respective appliances 1210 and 1220, each of which comprises an interproximal engagement structure to apply a force to teeth 1201 and 1202. The size of interproximal engagement structure 1214 is sufficiently large that it is larger than the normal space between the appliance wall 1212 and the interproximal space; accordingly, as the wall comprises a resilient material, the wall deforms when worn, illustrated by deformation 1216. The elasticity of the deforming material provides a restoring force that drives the interproximal engagement structure 1214 into the interproximal gap.)



Regarding claim 20
Kopelman further teaches further comprising:
receiving material property information for a material to be used to manufacture the aligner; (see para 135-136- the direct fabrication methods described herein implement process controls for various machine parameters of a direct fabrication system or device in order to ensure that the resultant appliances are fabricated with a high degree of precision. Process controls can be implemented to account for process variability arising from multiple sources, such as the material properties. Material properties may vary depending on the properties of raw materials, purity of raw materials, and/or process variables during mixing of the raw materials. By implementing process controls for the material manufacturing procedure, reduced variability of process parameters and more uniform material properties for each batch of material can be achieved.)

wherein the area moment of inertia is computed about a first axis, and wherein calculating the stress associated with the load being applied to the interproximal region at the cross-sectional slice comprises:
applying the load to the cross-sectional slice about the first axis; (see para 147-148- The application of force to a tooth in order to move the tooth can result in a moment to the tooth about the center of resistance. In many embodiments, a target tooth to be moved such as cuspid 32 receives a force from the polymeric shell appliance, which can be a direct force from the surface of the interior of the shell or indirect through an attachment and combinations thereof. Direct fabrication of the polymeric shell allows the formation of an interproximal tooth engagement structure on the shell, such that when worn, the engagement structure contacts the tooth at an interproximal engagement location 140. Depending on the size of interproximal gap, such as that between teeth 32 and 34, the interproximal tooth engagement structure may extend through the interproximal region, or it may comprise more than one structure, located in similar positions on the lingual and buccal sides of the interproximal gap, respectively)and 
determining the stress associated with the cross-sectional slice based on the load, the material property information and the area moment of inertia. (see para 148-152- Any of a variety of materials can be used to form such structures, depending on the forces desired; for example, the interproximal engagement structure can comprise an elastic material when force is to be applied over a distance to move a tooth, and the interproximal engagement structure can comprise stiff material when larger forces are desired. The material can match the material of an appliance shell, or differ, according to the chosen manufacturing technique. As tooth 32 resists forces with a center of resistance 33, a moment 146 about the center of resistance can result. The moment 146 can result in rotation of tooth 32.  In many embodiments, force may be applied to a tooth to generate a counter moment, such that the movement of a tooth is provided with a differential moment between the first moment and the second moment See para 213-214- appliances can be fabricated comprising interproximal structures configured to fit within and apply a separating force to an interproximal region of a tooth. FIGS. 12A and 12B illustrate portions of respective appliances 1210 and 1220, each of which comprises an interproximal engagement structure to apply a force to teeth 1201 and 1202. The size of interproximal engagement structure 1214 is sufficiently large that it is larger than the normal space between the appliance wall 1212 and the interproximal space; accordingly, as the wall comprises a resilient material, the wall deforms when worn, illustrated by 


Regarding claim 21
Kopelman further teaches wherein determining the one or more strength values comprises at least one of: calculating a first area moment of inertia about a first axis of a plane defined by the cross-sectional slice; calculating a second area moment of inertia about a second axis of the plane defined by the cross-sectional slice; calculating a third area moment of inertia about an axis that is normal to the plane defined by the cross-sectional slice; or calculating a fourth area moment of inertia about a line on the plane defined by the cross-sectional slice. (See para 197-A shell is configured so that interproximal engagement structures 711 and 712 are pulled in a distal direction while engagement structure 713 is pulled in a mesial direction. The opposing forces from the contact between the engagement surfaces and the tooth 710 create a net moment about a buccal-lingual axis of tooth 710, resulting in a tipping of the tooth in the mesial direction as the tooth is rotated about the buccal-lingual axis. Interproximal engagement structures 711 and 712 are fabricated on opposing lingual and buccal sides to provide a balanced force so that no unwanted rotation is induced about the vertical axis of tooth 710. In some cases, such as when there is a significant interproximal gap, engagement structures 711 and 712 may be merged into a single engagement structure.)

Regarding claim 22
Kopelman further teaches determining locations of the plurality of interproximal regions, (see para 208- Appliances comprising interproximal engagement structures as disclosed herein can be provided as a sequence of appliances with differing interproximal engagement structures and/or teeth-receiving cavities, so as to provide tooth moving forces to move a tooth along a trajectory from a first location and 

determining a center of a first tooth-receiving cavity and an adjacent second tooth receiving cavity that is separated by the interproximal region; (see para 160-162- the plurality of tooth receiving cavities is shaped and arranged to balance the differential moment between the first one or more teeth and the second one or more teeth with the polymeric appliance extending between the first group of one or more teeth and the second group of one or more teeth. The anteriorly directed force indicated with arrows 122 and/or arrows 124 generates a moment 126 about the center of resistance 23 of second molar 22, for example. In many embodiments, the force of the appliance indicated with arrows 122 and/or arrows 124 generates a moment 127 around the center of resistance 25 of first molar 24, and a moment 128 about the center of resistance 27 of the bicuspid 26, for example. The combined counter moment may comprise a counter moment about a combined center of resistance away from the center of resistance of each of the teeth of the group. A person of ordinary skill in the art can determine a center of resistance for a group of teeth with one or more known ways) and

computing a first line between the first tooth-receiving cavity and the adjacent second tooth-receiving cavity. (See para 202- FIG. 9B illustrates how interproximal tooth-engagement structures may be employed to induce a midline shift. Interproximal tooth engagement structures 911 may be fabricated so that each contacts a chosen side of a tooth, for example the right side of each central incisor 912, as illustrated. The collective result of the forces is a translation of the central incisors 912 to the left, producing a leftwards midline shift 914. By shifting the positions of each structure in a mirror image about the midline, a rightwards motion may be induced instead. A person of ordinary skill in the art will appreciate that this design may be employed similarly to move other teeth, including single teeth or teeth in groups larger than two, as desired.)


Regarding claim 25
Kopelman further teaches wherein a first cross-sectional slice of the plurality of cross-sectional slices is offset from a second cross-sectional slice of the plurality of cross-sectional slices along the first line. (See para 107-The moments of the groups of one or more teeth can be coupled to each other with offset moments and/or balanced moments in order to provide preferential movement to one or more of the groups of one or more teeth.)

Examiner note: Examiner consider the first cross-sectional slice contains the moment of the first groups of one or more teeth that is offset from the second cross-sectional slice (i.e. the moment of the second groups of one or more teeth.

9.           Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al. (PUB NO: US 20170007365 A1), hereinafter Kopelman, in view of Cowley (NPL: “Effect of Gingival Margin Design on Retention of Thermoformed Orthodontic Aligners”, 2012) and further in view of Li et al. (PUB NO: US 20110039223 A1), hereinafter Li.


Regarding claim 23
The combination of Kopelman and Crowley does not teach wherein determining a cross-sectional slice of the interproximal region comprises: determining an additional line that is perpendicular to the first line and to a z-axis; and determining a plane having a first axis defined by the additional line, wherein the cross-sectional slice is a slice of the interproximal region within the plane.

In the related field of invention, Li teaches wherein determining a cross-sectional slice of the interproximal region comprises: determining an additional line that is perpendicular to the first line and to a z-axis; and determining a plane having a first axis defined by the additional line, wherein the cross-sectional slice is a slice of the interproximal region within the plane. (See para 141- it is possible to detect when a tooth movement will be less likely as a result of inadequate force generation. That is, the amount of surface area perpendicular to the desired line of movement (or to the direction of the movement vector) may be insufficient for the aligner to deliver the necessary force. For example, in the extrusive direction (along the+Z axis, as shown in FIG. 12), there may be insufficient undercut present to enable a tooth to be pushed along this direction. As a result, a dental attachment may be added or provided on the tooth to improve the amount of surface area perpendicular to the desired direction of tooth movement. See 148- dental attachment placement may be determined based on the location of the maximum amount of surface area available perpendicular to the desired direction of the tooth movement. See para 151-152- FIGS. 14A-14B illustrate dental attachment positioning for tooth rotation. Referring to FIGS. 14A-14B, a pair of attachments are positioned on buccal and lingual surfaces of a tooth as shown, with the centers positioned in a plane that is perpendicular to the Z-axis relative to the tooth.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for movement of teeth with interproximal engagement structures as disclosed by Kopelman to include wherein determining a cross-sectional slice of the interproximal region comprises: determining an additional line that is perpendicular to the first line and to a z-axis; and determining a plane having a first axis defined by the additional line, wherein the cross-sectional slice is a slice of the interproximal region within the plane as taught by Li in the system of Kopelman and Cowley for fabrication of polymeric dental appliances for orthodontic dental treatment. One method for forming a dental appliance includes forming a liquid thermoset polymer material into a semi-solid first shape, thermoforming the semi-solid first shape of thermoset polymer material onto a dentition mold, and curing the thermoset polymer on the dentition mold with a curative trigger to complete a molecular cross-linking reaction. (See Abstract)



Regarding claim 24
The combination of Kopelman and Crowley does not teach wherein a second axis of the plane is the z-axis. 
However, Li further teaches wherein a second axis of the plane is the z-axis. (See para 157-158- FIGS. 19A-19B illustrate dental attachment positioning for extrusion and intrusion, respectively. Referring to the Figures, the pair of attachments in this case are positioned on the lingual and buccal sides of the tooth, with the centers in the plane that also includes the Z axis.



Conclusion

10.           Claims 1-31 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200113652 A1  Raby
Discussing a method of orthodontic cosmetic treatment. The method includes measuring a dental structure of a patient. The method also includes determining a prescribed tooth movement to the dental structure. The method also includes forming the dental appliance based on the prescribed tooth movement.
US 20170100214  A1 WEN
Discussing a method for treating teeth to correct for malocclusions. This may be accomplished in one variation by receiving a scanned dental model of a subject's dentition, determining a treatment plan having a plurality of incremental movements for 
 
11.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128            

/BIJAN MAPAR/Primary Examiner, Art Unit 2128